Citation Nr: 1438373	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to May 1992.  Afterwards, she was a member of the South Carolina Army National Guard (SCARNG) until her retirement in September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which-in pertinent part, denied the benefit sought on appeal.
A January 2011 AOJ letter informed the Veteran the Board Hearing she requested was scheduled for February 18, 2011.  The claims file reflects no evidence of the letter having been returned as undeliverable.  The Veteran failed to appear for her scheduled hearing, and the claims file reflects no evidence of her having requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.702 (2013).

In December 2013, the Board remanded the case to the Appeals Management Center (AMC) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the case must again be remanded.  The December 2013 Board remand directed the AMC or the AOJ to obtain from the SCARNG, the dates on which the Veteran performed inactive duty for training (IACDUTRA) and active duty for training (ACDUTRA).  Afterwards, the periods were to be provided to the medical examiner who reviewed the claims file for an opinion.  The July 2014 Supplemental Statement of the Case (SSOC) erroneously notes the Veteran did not perform any training during the period in question, and the claims file was not referred to a medical examiner.  Hence, the December 2013 Board remand was not completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2011 and March 2013 reviews of the claims file.  Inform the examiner there is at least one entry in the Veteran's VA outpatient records to the effect that she reported she was diagnosed with hypertension in 2003.  A February 2004 letter from a private physician notes treatment for the disease as of that date.

Advise the examiner further that a June 2004 letter from the Veteran informed VA that she drilled one weekend a month and performed 15 days ACDUTRA in the summer.  The SCARNG Points Summary reflects the Veteran earned 48 inactive duty points and 15 active duty points in Fiscal Year (FY) 2003 (October 1, 2002 to September 30, 2003); and, 8 inactive duty points and 0 active duty points in FY 2004 (October 1, 2003 to September 30, 2004).

Ask the examiner to opine whether there is at least a 50-percent probability that the service the Veteran performed during the number of drill periods noted above for FY 2003 and 15 days of ACDUTRA, and 8 weekends in FY 2004 aggravated-that is, chronically worsened, the Veteran's existing hypertension beyond its natural progression.

The examiner is asked to provide a full explanation for any opinion rendered.  If the requested opinion cannot be provided, the examiner is asked to explain why, to include what additional information would be needed to provide the opinion.

In the event the examiner who conducted the August 2011 examination and March 2013 claims file review is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner or substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After the development requested has been completed, the AOJ  should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative, if any, should be provided with a SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



